 In the Matter of NEWMAN-CROSBY STEEL CORPORATION, EMPLOYERandNEWMAN-CROSBY STEEL WORKERS UNION, PETITIONERCase No. 1-R-3452.Decided April 23,1947Greenough, Lyman d^ Cross,byMr. Owen Reid,of Providence, R. I.,for the Employer.Crowe & Hetherington,byMr. Thomas Hetherington,of Provi-dence, R. I., for the Petitioner.Grant and Angoff,byMr. Harold B. Roitman,of Boston, Mass., forthe Intervenor.Mr. Edmund J. Flynn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Provi-dence, Rhode Island, on January 24, 1947, before Sam G. Zack, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. In its brief, the Inter-venor moved to dismiss the petition.For reasons hereinafter stated,the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE EMPLOYERNewman-Crosby Steel Corporation is engaged in the manufactureand sale of steel products at its rolling mill in Pawtucket, RhodeIsland.During the 12-month period preceding the hearing, the Em-ployer purchased raw materials valued in excess of $50,000, of which90 percent was shipped from points outside the State of Rhode Island.During the same period the products sold by the Employer exceeded$100,000 in value, of which 90 percent was shipped to points outsidethe State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.73 N. L. R B., No. 104513 514DECISIONSOF NATIONALLABOR RELATIONS BOARDII. THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization claiming torepresent employees of the Employer.'United Steelworkers of America, herein called the Intervenor, is alabor organization affiliated with the Congress of Industrial Organi-zations, claiming to represent employees of the Employer.III. THE QUESTIONS CONCERNING REPRESENTATIONPursuant to a consent election conducted under Board auspices onJune 15, 1944, the Intervenor was designated as the bargaining agentof the Employer's employees.On August 21, 1944, the Intervenor andthe Employer signed a collective bargaining contract which providedthat it was to remain in effect for 1 year, and from year to year there-after in the absence of written notice to modify or terminate givenby either party 45 days before any anniversary date.The contractwas automatically renewed in 1945, but not in 1946, for the Intervenoron June 18, 1946, gave timely notice to reopen and modify the agree-ment.Thereafter, negotiations for a new contract were undertakenbut were not successfully concluded by the time the old contractexpired on August 21, 1946.As a result of an impasse in the negotia-tions,a strike was called by the Intervenor on August 26, 1946, forthe purpose of enforcing its bargain-demands.The strike completelyshut down the Employer's operations.On October 28, 1946, afterfurther conferences, the parties agreed on all provisions for a newcontract, excepting a provision as to "paid holidays," and they alsoagreed at that time to incorporate these terms in a signed agreementwhen they would reach an agreement in settlement of the strike.Therecord further shows that the parties agreed that the final determina-tion of the issue of "paid holidays" should not be included in theagreement of October 28, 1946, but should be incorporated in thestrike settlement agreement.On November 4, 1946, the Petitioner filed the petition herein, andon November 7, 1946, the Employer was apprised, by receipt of thePetitioner's letter dated October 29, 1946, of the Petitioner's requestfor recognition as bargaining agent.The Employer did not acknowl-edge receipt of the letter and continued negotiations with the Inter-venor.As a result of the negotiations conducted between October 28and November 12, 1946, the Employer and Intervenor resolved the"paid holidays" issue and concluded terms for the resumption of opera-1We find no merit in the Intervenor's contention that the Petitioner is not a labor organ-ization within the meaning of Section 2 (a) of the Act. The record shows that the Peti-tioner was incorporated under the laws of the State of Rhode Island in 1944, and that ithas officers and a constitutionIts certificate of incorporation and constitution bothdisclose that the Petitioner was founed for the purpose of collective bargaining with theEmployerSeeMatter of Public Service Corporation of New Jer4ey,72 IN L R 11 224 NEWMAN-CROSBY STEEL CORPORATION515tions; on the latter date the agreement of October 28 and the strikesettlement agreement were signed.Shortly thereafter the employeesreturned to their jobs.The Intervenor contends that negotiations for a new agreement hav-ing been completed, although not yet reduced to a signed documentbefore the filing of the petition on November 4, 1946, the unsigneddraft agreement of October 28, 1946, precludes an election in this case.The Employer takes no position on the matter.We do not agreewith the Intervenor's contention, for it is clear that when the petitionwas filed there was no effective agreement in existence and the contractwas not signed until November 12, 1946.Under the well-establisheddoctrine of theEicorcase 2 a collective bargaining agreement whichhas not yet been signed cannot constitute a bar to a determination ofrepresentatives.Nor are we persuaded that this rule is inapplicablebecause the petition was filed and the negotiations were conductedduring the existence of a strike.Accordingly, we find that the peti-tion herein was seasonably filed and that the inchoate agreement ofOctober 28, 1946, which was executed on November 12, 1946, does notconstitute a bar to a present determination of representatives.3In its brief the Intervenor also moved to dismiss the petition on thegrounds that the Petitioner did not make a sufficient showing of repre-sentative interest among the Employer's employees.We have beenadministratively satisfied, however, that the Petitioner's showing ofinterest is adequate .4We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaning.of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with a stipulation of the parties, Ave find that all theEmployer's production and maintenance employees, including watch-men, firemen, and truckmen, but excluding executives, foremen, assist-ant foremen (including the chief inspector and shipper), clerical em-ployees, hospital nurses, metallurgists, students, part-time workers,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.2Matter ofEicor,Inc,'46 N. L R B 1035.8SeeMatter of Public Service Corporation of New Jeisey, 72 NL. R B 224,Matterof Gardner-Denver Company,65 N. L R. B 1224, 1226; andMatter of The WhitcombLocomotive Company,60 N L R B 1160, 11624Matter of 0 D. Jennings&Company,68 N. L.R B 516. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Newman-Crosby Steel Corpo-ration, Pawtucket, Rhode Island, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the First Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employ-ees who did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to be rep-resented by Newman-Crosby Steel Workers Union, or by United Steel-workers of America, C. I. 0., for the purposes of collective bargaining,or by neither.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election..5Any participant in the election directed herein may,upon its prompt request to and,approval thereof by the Regional Director,have its name removed from the ballot.